—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplin*760ary rule against possessing weapons after a routine search uncovered an 8V2-inch, sharpened metal rod secreted in the foot of his bed. Contrary to petitioner’s assertion, the detailed misbehavior report indicating that the weapon was found in petitioner’s cell provides substantial evidence to support the determination of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). The fact that the weapon was found within petitioner’s cell where he had resided for two months gives rise to a reasonable inference that he was in possession of the weapon (see, Matter of Francois v Goord, 275 AD2d 852, 852-853).
Furthermore, a review of the record belies petitioner’s assertion that he required a Spanish-speaking interpreter in order to participate in the hearing (see, Matter of Baez v Goord, 261 AD2d 741; Matter of Polanco v Coughlin, 196 AD2d 943). Petitioner’s remaining contentions, including the claim that he was denied the right to present a relevant witness and his challenge to the search procedure, have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Peters, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.